OPINION — AG — ** OKLAHOMA HISTORICAL SOCIETY ** THE OKLAHOMA HISTORICAL SOCIETY MAY LAWFULLY CONTRACT WITH A PRIVATE PARTY TO EXHIBIT, HOUSE AND STORE IN A STATE OWNED MUSEUM, HISTORICAL OBJECTS AND ARTIFACTS OWNED BY SUCH PRIVATE PARTY, WHERE THE SOCIETY RECEIVES THE EXCLUSIVE USE AND CONTROL OF SAID OBJECTS AND ARTIFACTS FOR A SPECIFIED CONTRACT TERM, THE CONTRACT BEING FURTHER CONDITIONED UPON FUNDS BEING APPROPRIATED TO THE SOCIETY TO OPERATE THE MUSEUM. (MUSEUMS) CITE: ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, 53 O.S. 1971 2 [53-2], 53 O.S. 1971 8 [53-8], 53 O.S. 1973 Supp., 2 [53-2](A), 53 O.S. 1973 Supp., 2 [53-2](B), OPINION NO. 65-328 (FLOYD W. TAYLOR)